Name: Decision of the EEA Joint Committee No 113/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: civil law;  marketing;  building and public works;  technology and technical regulations
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(13)Decision of the EEA Joint Committee No 113/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0025 - 0026Decision of the EEA Joint CommitteeNo 113/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 66/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Decision 1999/89/EC of 25 January 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards prefabricated stair kits(2), is to be incorporated into the Agreement.(3) Commission Decision 1999/90/EC of 25 January 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards membranes(3), is to be incorporated into the Agreement.(4) Commission Decision 1999/91/EC of 25 January 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards thermal insulating products(4), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement:"- 399 D 0089: Commission Decision 1999/89/EC of 25 January 1999 (OJ L 29, 3.2.1999, p. 34),- 399 D 0090: Commission Decision 1999/90/EC of 25 January 1999 (OJ L 29, 3.2.1999, p. 38), as corrected by OJ L 83, 27.3.1999, p. 80,- 399 D 0091: Commission Decision 1999/91/EC of 25 January 1999 (OJ L 29, 3.2.1999, p. 44), as corrected by OJ L 83, 27.3.1999, p. 80."Article 2The texts of Decisions 1999/89/EC, 1999/90/EC and 1999/91/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 51.(2) OJ L 29, 3.2.1999, p. 34.(3) OJ L 29, 3.2.1999, p. 38.(4) OJ L 29, 3.2.1999, p. 44.